     Case 2:18-cv-01554-GMN-GWF Document 8 Filed 11/15/18 Page 1 of 7



1    Steven J. Parsons
     Nevada Bar No. 363
2    LAW OFFICES OF STEVEN J. PARSONS
     10091 Park Run Dr Ste 200
3    Las Vegas NV 89145-8868
     (702) 384-9900
4    (702) 384-5900 (fax)
     Steve@SJPlawyer.com
5
     Attorney for Plaintiff
6    KENNETH W. CROSBY

7                                 UNITED STATES DISTRICT COURT

8                                        DISTRICT OF NEVADA

9    KENNETH W. CROSBY, an individual,                  Case No. 2:18-cv-01554-GMN-(GWF)

10          Plaintiff,                                  PLAINTIFF KENNETH W. CROSBY’S
                                                        EX-PARTE MOTION FOR AN ORDER
11   vs.                                                EXTENDING TIME WITHIN WHICH TO
                                                        SERVE THE SUMMONS AND COMPLAINT
12   CF MEDICAL, LLC, a Nevada limited liability        UPON DEFENDANTS;
     company; CF MEDICAL II, LLC, a Nevada              and,
13   limited liability company; CF MEDICAL V,           (PROPOSED) ORDER
     LLC, a Nevada limited liability company; CF        (Fed. R. Civ. P., Rule 4(m))
14   MEDICAL VI, LLC, a Nevada limited liability
     company; CA MEDICAL, LLC, a Nevada
15   limited liability company; CP MEDICAL, LLC,
     a Nevada limited liability company; ACF
16   MEDICAL SERVICES SPECIAL FINANCE
     UNIT, LLC,
17
            Defendants.
18                                              /

19          Plaintiff, KENNETH W. CROSBY, by his attorney Steven J. Parsons, of LAW OFFICES OF

20   STEVEN J. PARSONS, seeks the Court’s Order, ex parte, permitting the extension of time for an

21   additional ninety (90) days within which to seek the issuance of the Summonses by the Clerk

22   and thereafter, to serve the Summons and Complaint on Defendants, within Fed. R. Civ. P.,

23   Rule 4(m).

24          Plaintiff’s Motion to Enlarge Time to comply with Fed. R. Civ. P., Rule 4 is upon the

25   following Memorandum of Points and Authorities, including the attached Declaration of Plaintiff

26   ...

27   ...
                                                                           10091 Park Run Drive, Suite 200
                                                                            Las Vegas, Nevada 89145-8868
                                                                         (702)384-9900; fax (702)384-5900
                                                                                       Info@SJPlawyer.com
                                               Page 1 of 7
     Case 2:18-cv-01554-GMN-GWF Document 8 Filed 11/15/18 Page 2 of 7



1    KENNETH W. CROSBY, incorporated herein as Exhibit 1.

2          Dated: November 15, 2018.

3                                             LAW OFFICES OF STEVEN J. PARSONS

4                                             /s/ Steven J. Parsons
                                              STEVEN J. PARSONS
5                                             Nevada Bar No. 363

6                                             Attorney for Plaintiff
                                              KENNETH W. CROSBY
7

8                             CERTIFICATE OF SERVICE BY E-FILING

9          I hereby certify that service of the foregoing Plaintiff Kenneth W. Crosby’s Ex-Parte

10   Motion for an Order Extending Time Within Which to Serve the Summons and Complaint upon

11   Defendants (Fed. R. Civ. P., Rule 4(m)) was made today by e-filing with the Court’s PACER

12   system.

13         Dated: November 15, 2018.

14                                            /s/ Candice Benson
                                              An Employee of LAW OFFICES OF STEVEN J. PARSONS
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                         10091 Park Run Drive, Suite 200
                                                                          Las Vegas, Nevada 89145-8868
                                                                       (702)384-9900; fax (702)384-5900
                                                                                     Info@SJPlawyer.com
                                             Page 2 of 7
     Case 2:18-cv-01554-GMN-GWF Document 8 Filed 11/15/18 Page 3 of 7



1                            MEMORANDUM OF POINTS AND AUTHORITIES

2           Plaintiff, Kenneth W. Crosby, was and is a participant in and beneficiary of a medical

3    benefits plan (the “Plan”) that is subject to preemption within the Employee Retirement

4    Income Security Act of 1976 (“ERISA”) 29 USCA §1002(7).

5           Plaintiff’s Complaint against the Plan seeks declaratory, and injunctive relief, and

6    medical benefits owed to him, all of which is in dispute. Plaintiff alleges, inter alia, that a large

7    sum of funds is due him from the Plan to indemnify medical expenses he has incurred.

8           However, Plaintiff – a person with limited formal education – was completely unaware

9    that other than “filing something in federal court” nothing else was done to further comply with

10   the Court’s Rules. Plaintiff, a lay person without knowledge of any of the processes by which

11   his Complaint was to be prosecuted, was not aware of any further steps that needed to be

12   taken to keep his Complaint and claims against the Plan viable. Instead of complying with the

13   requirements of Fed. R. Civ. P., Rule 4 – Summons, Plaintiff’s Complaint lay fallow and not

14   properly prosecuted, apparently since the time it was filed.

15          Plaintiff seeks relief of the automatic operation of the Rule, and possible case

16   terminating sanctions given the failure to timely seek the issuance of Summonses by the Clerk

17   of the Court, and in failing to seek service of the Summons and Complaints upon Defendants.

18          1.      FED. R. CIV. P., RULE 4(m) REQUIRES PLAINTIFF TO SEEK ENLARGEMENT OF
                    TIME, UPON GOOD CAUSE SHOWN
19

20          Plaintiff must serve Defendants the Summonses and his Complaint within ninety (90)

21   days or the court—on motion or on its own after notice to the plaintiff—must dismiss the

22   action without prejudice against that defendant or order that service be made within a

23   specified time. The Rule continues that upon good cause shown for the failure, the Court

24   must extend time for service for an appropriate period. The ostensible deadline within which

25   to meet the nominal requirements of Rule 4(m) is November 15, 2018.

26          In pertinent part, Fed. R. Civ. P., Rule 4(m) provides:

27   ...
                                                                               10091 Park Run Drive, Suite 200
                                                                                Las Vegas, Nevada 89145-8868
                                                                             (702)384-9900; fax (702)384-5900
                                                                                           Info@SJPlawyer.com
                                                  Page 3 of 7
     Case 2:18-cv-01554-GMN-GWF Document 8 Filed 11/15/18 Page 4 of 7



1                  (m) Time Limit for Service. If a defendant is not served within 90
                   days after the complaint is filed, the court—on motion or on its
2                  own after notice to the plaintiff—must dismiss the action without
                   prejudice against that defendant or order that service be made
3                  within a specified time. But if the plaintiff shows good cause for
                   the failure, the court must extend the time for service for an
4                  appropriate period.

5           Plaintiff is unaware of and unable to see any efforts made by anyone in meeting that

6    deadline – no Summonses have been issued by the Clerk; no returns of service of process

7    have been filed; after filing the Complaint nothing has been done on his behalf in the case by

8    Mr. Crosby’s attorney or his firm.1 Nothing was explained to Plaintiff regarding the tasks that

9    were left to Plaintiff to accomplish, in proper person.

10          Having never experienced what was to be done with the Complaint, Mr. Crosby simply

11   informed the Plan that the “papers had been filed in federal court” and awaited the Plan’s

12   response.

13          Thereafter, Plaintiff consulted with and retained Mr. Parsons on November 9, 2018.

14   Upon due diligence, Mr. Parsons and his staff found that the Complaint had been filed on

15   August 17, 2018. However, as nothing else regarding effort on Plaintiff’s behalf was set forth

16   in PACER, Mr. Parsons undertook to seek his substitution as Plaintiff’s counsel. Plaintiff’s

17   Motion to seek the Court’s permission to substitute Mr. Parsons as his Counsel was filed

18   November 13, 2018 (Docket No. 4). The Court denied Mr. Parsons’ Motion on November 14,

19   2018 (Docket No. 6). On November 14, 2018, Plaintiff’s counsel of record Edward D.

20   Boyack, of BOYACK ORME & ANTHONY, executed a Stipulation to Change counsel of record. The

21   Stipulation to change Mr. Crosby’s counsel of record to Mr. Parsons was filed November 15,

22   2018 (Docket No. 7).

23   ...

24
            1
             Counsel filing the Complaint, Edward D. Boyack, of BOYACK ORME & ANTHONY told
25
   Plaintiff that upon filing the Complaint that he was “withdrawing” as counsel for Mr. Crosby.
26 However, Mr. Boyack’s Motion to Withdraw was not filed, and Mr. Crosby insists he was not
   informed by Mr. Boyack or anyone of “what else” must be done to comply with the Rules in
27 prosecuting his case.
                                                                           10091 Park Run Drive, Suite 200
                                                                            Las Vegas, Nevada 89145-8868
                                                                         (702)384-9900; fax (702)384-5900
                                                                                       Info@SJPlawyer.com
                                               Page 4 of 7
     Case 2:18-cv-01554-GMN-GWF Document 8 Filed 11/15/18 Page 5 of 7



1           2.     HISTORY OF PLAINTIFF’S COMPLAINT

2           As the beneficiary of a large sum of funds he claims is still due him from the Plan, Mr.

3    Crosby has attempted to meet all of the requirements set out to him by the Administrator of

4    the Plan. Upon receiving notice of the initial denial of benefits from the Administrator, Mr.

5    Crosby – a lay person with a limited formal education – was told “(he) must file something in

6    federal court.” Mr. Crosby retained Edward D. Boyack, of BOYACK ORME & ANTHONY, his counsel

7    of record, to do so.

8           Mr. Crosby met with Mr. Boyack and explained his need of “filing something in federal

9    court” and provided Mr. Boyack the denial of benefits letter he had received from the

10   administrator of the Plan. Mr. Boyack agreed to represent Mr. Crosby, and assured him that

11   he would “file something in federal court.” Thereafter, merely a draft of a Complaint upon

12   which someone’s hand written notes appear was given to Mr. Crosby. Later, Mr. Boyack

13   assured Mr. Crosby that “the Complaint” had been filed in the United States District Court.2

14          Mr. Boyack informed Mr. Crosby that having filed the Complaint, he had “withdrawn”

15   as Mr. Crosby’s attorney. However, upon review of PACER on November 9, 2018, Mr. Boyack

16   remained as counsel of record for Mr. Crosby. Mr. Crosby also claims that nothing in writing

17   was provided by Mr. Boyack to him that outlines any proposed procedure to be taken – by

18   either of them – upon filing of the Complaint. Mr. Boyack did not seek Summonses to be

19   issued by the Clerk; Mr. Boyack did not make any effort to timely serve the various defendants;

20   and Mr. Crosby claims that Mr. Boyack didn’t explain in any manner to him the courses of

21   action Mr. Crosby needed to undertake as a lay person on his own to preserve his rights.

22          Nonetheless, Mr. Crosby, believing he had met the Plan’s requirement that he “file

23   something in federal court” told the Plan that he had done so. Beyond informing the Plan that

24   Mr. Boyack had filed what the Plan asked for, Plaintiff remained totally unaware of any steps

25
            2
26         In fact, on November 9, 2018 as part of incoming counsel’s due diligence,
   investigation of PACER revealed that a Complaint initiated this case on August 17, 2018.
27 However, Mr. Crosby states that Mr. Boyack did not provide a filed-copy of the Complaint.
                                                                           10091 Park Run Drive, Suite 200
                                                                            Las Vegas, Nevada 89145-8868
                                                                         (702)384-9900; fax (702)384-5900
                                                                                       Info@SJPlawyer.com
                                               Page 5 of 7
     Case 2:18-cv-01554-GMN-GWF Document 8 Filed 11/15/18 Page 6 of 7



1    to be taken beyond the mere filing of the Complaint, and that those further tasks were

2    somehow left to him to accomplish.

3           Mr. Crosby first explained the history of this case to Steven J. Parsons in a consultation

4    late in the afternoon of October 30, 2018. Plaintiff sought counsel from Mr. Parsons, as the

5    Plan’s administrator had further rebuffed his claim for benefits upon Mr. Crosby telling the

6    Plan’s administrator that he “filed the papers in federal court” as the Plan had directed. After

7    minimal due diligence revealing the status of the case, Mr. Crosby retained Mr. Parsons after

8    close of business on Friday, November 9, 2018 to make certain his rights are preserved.

9           The first entry in this case in PACER is that the proof of service of process upon

10   Defendants in the case is due to be filed with the Clerk of the Court not later than November

11   15, 2018. Mr. Crosby and Mr. Parsons remain unaware of any effort by Mr. Boyack to meet

12   that deadline. For Mr. Parsons, as new counsel just entering the case, it was functionally

13   impossible to meet that requirement – having the Clerk issue Summonses, then serving the

14   Summonses and Complaint on all Defendants – in the two (2) judicial days before the

15   deadline. Therefore, the instant Motion results.

16          By his Motion, Plaintiff submits that he was totally unaware of his obligations to the

17   Court, let alone that the “papers filed in federal court” lay fallow without being addressed, with

18   the necessary effort of issuing Summonses and service upon Defendants not undertaken.

19          Plaintiff seeks the Order of the Court to allow for an additional ninety (90) days time

20   within which to have the Clerk issue Summonses for each Defendant, and the Summonses

21   and the Complaint be then served upon Defendants.

22          3.      CONCLUSION

23          Plaintiff respectfully submits that good cause has been shown why relief of the nominal

24   deadlines of Fed. R. Civ. P., Rule 4 should be granted and additional time of ninety (90) days

25   be granted for service of the Summonses and Complaint on Defendants.

26          Without the relief he seeks in this Motion, Plaintiff risks catastrophe in the self-

27   executing operation of the Rule, which will impose a case-terminating sanction. Such a
                                                                             10091 Park Run Drive, Suite 200
                                                                              Las Vegas, Nevada 89145-8868
                                                                           (702)384-9900; fax (702)384-5900
                                                                                         Info@SJPlawyer.com
                                                Page 6 of 7
     Case 2:18-cv-01554-GMN-GWF Document 8 Filed 11/15/18 Page 7 of 7



1    dismissal is not just.

2           Dated: November 15, 2018.

3                                               LAW OFFICES OF STEVEN J. PARSONS

4                                               /s/ Steven J. Parsons
                                                STEVEN J. PARSONS
5                                               Nevada Bar No. 363

6                                               Attorney for Plaintiff
                                                KENNETH W. CROSBY
7

8                                              EXHIBIT 1

9                              DECLARATION OF KENNETH W. CROSBY

10          KENNETH W. CROSBY, being first duly sworn under penalty of perjury, hereby deposes

11   and says:

12          I am Plaintiff in this case. I am of the age of majority, and I could and would

13   competently testify to the contents of this Declaration if called upon to do so.

14          I have read my foregoing Ex-Parte Motion for an Order Extending Time Within Which to

15   Serve the Summons and Complaint upon Defendants. I know the contents of the Motion, all

16   of which is true to my knowledge.

17          Executed under the penalties of perjury at Las Vegas, Clark County, Nevada, on

18   November 15, 2018.                         /s/ Kenneth W. Crosby
                                                KENNETH W. CROSBY
19

20                                              ORDER

21          Upon Plaintiff’s forgoing Motion, and upon good cause shown,

22          IT IS HEREBY ORDERED that the time within which to issue the Summonses, then

23   serve the Summons and Complaints on Defendants, within Fed. R. Civ. P., Rule 4(m) is hereby

24                             February 14,
     enlarged to and including February 14, 2018
                                            2019.            .

25          Dated: 11-16-2018         .

26
                                          U.S. DISTRICT/MAGISTRATE
                                          UNITED                   JUDGEJUDGE
                                                   STATES MAGISTRATE
27
                                                                           10091 Park Run Drive, Suite 200
                                                                            Las Vegas, Nevada 89145-8868
                                                                         (702)384-9900; fax (702)384-5900
                                                                                       Info@SJPlawyer.com
                                               Page 7 of 7
